TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00542-CR


Rene Gomez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-136, HONORABLE SAM ROBERTSON, JUDGE PRESIDING



O R D E R
PER CURIAM
The State's motion to dismiss the appeal is overruled.  Gomez's motion to correct the
trial court's certification of defendant's right of appeal is granted.  The district court is ordered to
prepare and file a certification of defendant's right of appeal stating that this is a plea-bargain case,
but matters were raised by written motion filed and ruled on before trial and not withdrawn or
waived, and the defendant has the right of appeal.  This certification shall be forwarded to this Court
in a supplemental clerk's record no later than February 25, 2005.  Tex. R. App. P. 34.5(c)(2). 
It is ordered February 11, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish